106 F.3d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lawrence Raybornn COWELL, Petitioner-Appellant,v.J. GOMEZ;  G. Smith;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 95-56414.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Lawrence Rayborn Cowell, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition challenging his conviction for first degree murder, conspiracy to commit murder, and robbery.  Cowell contends that his trial was rendered fundamentally unfair because the district court erroneously allowed certain evidence to be admitted at trial, failed to properly instruct the jury, and allowed a prejudicial cross-examination to take place during trial.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We have reviewed the record and affirm for the reasons set forth in the magistrate judge's report and recommendation, filed on April 18, 1995, and adopted by the district court on May 30, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, we deny Cowell's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3